DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, as far as definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshita (US 2012/0244606). 
Regarding claim 18, Takeshita discloses a test stand 4 for facilitating an electrochemistry test of a specimen sample 19, 20, said test stand comprising: a plurality of sidewalls forming an enclosed perimeter 100 and an interior void space 2 (figure 1), said plurality of sidewalls comprising a first sidewall (top side of stand 100) having a horizontal cartridge opening 1, 2, defined therethrough and a third sidewall 6 having a horizontal cartridge opening 18A , defined therethrough, wherein said horizontal cartridge openings of said first and third sidewalls are aligned; wherein said horizontal cartridge openings are configured to horizontally receive a test sensor cartridge 3 having an electrode test strip 16, 17 attached thereto.
Regarding claim 19, Takeshita discloses a top wall extending between an upper end of said plurality of sidewalls, said top wall including a vertical cartridge opening 18A define therethrough, wherein said vertical cartridge opening is configured to vertically receive a test sensor cartridge 3 having an electrode test strip 16, 17, attached thereto (figure 7).
Regarding claim 20, Takeshita discloses wherein said plurality of sidewalls further comprises a second sidewall and a fourth sidewall, wherein said second and fourth sidewalls each include an access opening 4 defined therethrough for providing access to said interior void space of said test stand 100 (figures 1, 2, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 14-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita (US 2012/0244606) in view of Micro Blood Science (JP 2013253962).
Regarding claim 1, Takeshita discloses a testing system for facilitating an electrochemistry test of a specimen sample, said testing system comprising: 
a testing receptacle device 6 comprising: a receptacle having a perimeter sidewall 12, 7, defining an interior space (figure 3); and 
a lid 18 configured to enclose an upper end of said receptacle, said lid having a continuous opening 18A extending vertically through said lid and a cartridge slot 18A defined within said lid for retaining a test sensor cartridge 3 positioned within said receptacle, wherein said test sensor cartridge includes a functionalized electrode strip 3 having an electrode well contact point 16, 17, at one end thereof (figure 4); 
wherein said testing system is configured to receive a specimen sample 21 through said continuous opening of said lid and direct said specimen sample into said receptacle to said electrode well contact point of said functionalized electrode strip (figure 7); wherein said testing system is configured to transmit an electrical current through said functionalized electrode strip for electrochemical analysis of said specimen sample (figure 7, paragraph 58).
Takeshita does not disclose the cartridge slot defined within the lid for receiving and retaining the test sensor cartridge positioned within the receptacle, wherein the test sensor cartridge includes a cartridge head. Micro Blood Science teaches the use of a cartridge slot 2 defined within a lid 1 for receiving and retaining a test sensor cartridge 3 positioned within a receptacle 5, wherein the test sensor cartridge includes a cartridge head 4 (figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cartridge slot defined within the lid for receiving and retaining the test sensor cartridge positioned within the receptacle, wherein the test sensor cartridge includes a cartridge head to the system of Takeshita as taught by Micro Blood Science for the purpose of effectively replacing the test sensor cartridge. 
Regarding claim 2, Takeshita discloses a diagnostic device 100, comprising a potentiostat, wherein said diagnostic device includes a docking port 4 for receiving a lower end construction of said receptacle (figures 1, 2, 7, paragraph 31).
Regarding claim 3, Takeshita discloses wherein said testing receptacle device further comprises a swab guide 18A provided within said interior space of said receptacle configured to receive said specimen sample 21 and guide said specimen sample to said electrode well contact point of said functionalized electrode strip (figure 7).
Regarding claim 4, Takeshita discloses wherein said electrode well contact point of said functionalized electrode strip 3, 16, 17, is positioned adjacent to a lower end of said swab guide (figures 4, 7).
Regarding claim 5, Takeshita discloses wherein said swab guide 18A is configured to receive a testing swab 19 inserted through said continuous opening of said lid and guide said testing swab to said electrode well contact point of said functionalized electrode strip, wherein said testing swab contains said specimen sample thereon (figures 4, 7).
Regarding claim 6, Takeshita discloses wherein said swab guide is configured to receive a liquid buffer solution 11  inserted through said continuous opening of said lid and guide said liquid buffer solution to said electrode well contact point of said functionalized electrode strip, wherein said liquid buffer solution contains said specimen sample therein (figure 7).
Regarding claim 9, Takeshita discloses wherein said swab guide is aligned with said continuous opening  18A of said lid (figure 1).
Regarding claim 14, Takeshita discloses wherein said diagnostic device is configured for carrying out cyclic voltammertry, square wave voltammertry, electrochemical impedence spectrospcopy, chronoampemetry or similar electrical techniques (p. 33, 75-80).
Regarding claim 15, Takeshita discloses wherein said docking port 1, 2, is configured for placing said testing receptacle device in electronic communication with said diagnostic device (figure 7).
Regarding claim 16, Takeshita discloses wherein said receptacle 6 includes a retaining wall extending inward from an interior of said perimeter wall of said receptacle, wherein said retaining wall is configured for retaining said functionalized electrode strip 3 in a fixed position (figure 7).
Regarding claim 17, Takeshita (modified by Micro Blood Science) discloses the steps of: obtaining a specimen sample 19 on a testing swab 20; inserting a test sensor cartridge 3 into said cartridge slot of the lid to position said functionalized electrode strip of said test sensor cartridge within said interior space of said receptacle; inserting said testing swab (S2) through said continuous opening 18A of said lid and into contact with said electrode well contact point 16, 17, of said functionalized electrode strip 3; and using an electrochemical diagnostic technique (S8) on said functionalized electrode strip for electrochemical analysis of said specimen sample (figure 8).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Micro Blood Science as applied to claim 3 above, and further in view of Lansing (US 2018/0311664).
Regarding claims 7-8, Takeshita (modified by Micro Blood Science) discloses all of the claimed subject matter as set forth above in the rejection of claim 3, but does not disclose the swab guide comprising an angled surface wall extending inward from an interior of the perimeter wall of the receptacle at an angle toward the electrode well contact point of the functionalized electrode strip (claim 7); the swab guide further comprising fins provided on each side of the angled surface wall (claim 8). Lansing teaches the use of a swab guide 190 comprising an angled surface wall extending inward from an interior of a perimeter wall of a receptacle 110 at an angle toward an electrode well contact point of a functionalized electrode strip (figures 9-10); the swab guide further comprising fins 190 provided on each side of the angled surface wall (figures 9-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the swab guide comprising an angled surface wall extending inward from an interior of the perimeter wall of the receptacle at an angle toward the electrode well contact point of the functionalized electrode strip; the swab guide further comprising fins provided on each side of the angled surface wall to the system of Takeshita (modified by Micro Blood Science) as taught by Lansing for the purpose of effectively guiding and retaining the swab. 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Micro Blood Science as applied to claim 3 above, and further in view of Abon Biopharm (CN 106732835).
Regarding claim 10, Takeshita (modified by Micro Blood Science) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose the lid comprising an upper lid section and a lower lid section, wherein the upper lid section is removable from the lower lid section, and wherein the cartridge slot is defined within the lower lid section. Aon Biopharm teaches the use of a lid comprising an upper lid section 110 and a lower lid section 122, wherein the upper lid section is removable from the lower lid section, and wherein a cartridge slot is defined within the lower lid section (figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the lid comprising an upper lid section and a lower lid section, wherein the upper lid section is removable from the lower lid section, and wherein the cartridge slot is defined within the lower lid section to the system of Takeshita (modified by Micro Blood Science) as taught by Abon Biopharm for the purpose of effectively covering the receptacle. 
Regarding claims 11-13, Takeshita (modified by Micro Blood Science and Abon Biopharm) discloses all of the claimed subject matter as set forth above in the rejection of claim 10, and further discloses a display device 30, but does not disclose the cartridge slot includes retaining walls for receiving and retaining the cartridge head of the test sensor cartridge (claim 11); the upper lid section including a connection port slot configured for receiving a connection port located on the cartridge head of the test sensor cartridge (claim 12); the connection port of the test sensor cartridge being configured for connecting the testing receptacle device to the display device (claim  13).  Micro Blood Science further teaches the use of  the cartridge slot 2 includes retaining walls for receiving and retaining the cartridge head of the test sensor cartridge (figures 1-3); the lid  including a connection port slot configured for receiving a connection port located on the cartridge head of the test sensor cartridge (figures 1-3); the connection port of the test sensor cartridge being configured for connecting the testing receptacle device to a display device 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge slot includes retaining walls for receiving and retaining the cartridge head of the test sensor cartridge; the upper lid section including a connection port slot configured for receiving a connection port located on the cartridge head of the test sensor cartridge; the connection port of the test sensor cartridge being configured for connecting the testing receptacle device to the display device to the system of Takeshita (modified by Abon Biopharm) as taught by Micro Blood Science for the purpose of effectively retaining the test sensor cartridge and providing information. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tariyal, Katz, Redmond, and Alley disclose analysis systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
September 10, 2022